E-647   tn Top Transcript Cover (Rev. 9-1-97) Letter Size
                                                                                           -
                                                                                                 ...        ··"····. •
                                                                                               •~"·•·~····-·· -~)   .......~

                                                                                                                                         S/M, Inc., Dalla.                        IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                                ORDER ADOPTING SUMMARY SHEET

                             FOR POST-CONVICTION APPLICATIONS FOR

                                         WRIT OF HABEAS CORPUS

Ex Parte: NICHOLAS CONNOR                                    Application of Writ of Habeas Corpus
(Name of Applicant)                                           from ANDERSON County
                                                              3RD Judicial District Court


                                      TRIAL COURT WRIT NO. 30817

                                         CLERK'S SUMMARY SHEET

APPLICANT'S NAME: NICHOLAS CONNER
(As reflected in judgment)

OFFENSE: AGGRA VTED ASSUL T CAUSES SERIOUS BODILY INJURY
(As reflected in judgment)

CAUSE NO: 30817
(As reflected in judgment)

PLEA: _ _ _ GUlL TY _ _X_ _ NOT GUlL TY _ __

SENTENCE: 2 YEARS TDCJ-10
(Terms of years reflected in judgment)

TRIAL DATE: 12.17.2012

JUDGE'S NAME: BASCOM W. BENTLEY
(Judge presiding at trial)

APPEAL NO:
(If appl!cable)

CITATION TO OPINION: _ _ _ S.W. 3d_ __
(If applicable)

HEARING HELD: _ _ _ YES _X _ _NO
(Pertaining to the application for writ of habeas corpus)

FINDINGS & CONCLUSIONS FILED: -,---YES_X_ _NO
(Pertaining to the application for writ of habeas corpus)

RECOMMENDATION:               GRANT        ·DENY X NONE
(Trial court's recommendation regarding application for writ of habeas corpus)

JUDGE NAME: BASCOM BENTLEY Ill
(Judge presiding over habeas corpus proceeding)

NAME OF COUNSEL IF APPLICANT IS REPRESENTED: N/A
                                  CAUSE NO. 30817 ·

EX PARTE:                                        *                IN THE 3RD JUDICIAL
NICHOLAS CONNOR                                  *                DISTRICT COURT
TDCJ # 1140748                                   *                ANDERSON COUNTY
                                            INDEX

CLERK'S CERTIFICATE OF NOTIFICATION OF NO FILING ............................. :.................. 1
                                FICATE OF NOTIFICATION OF          FILING
                                     CCP 11.07



                                  CAUSE NO. 30817



 STATE OF TEXAS                            §      IN THE   3Ro   JUDICIAL DISTRICT

 vs.                                       §      COURT OF

  NICHOLAS CONNOR                          §      ANDERSON COUNTY, TEXAS


 This is to certify that in the above numbered and entitled case a post-conviction
 application for writ of habeas corpus was not received or filed on January 19,
 2013, in the 3rd Judicial District Court, and further, as clerk of this court, I hereby
 certify that the Relator did not file an application for a writ of habeas corpus in
 Anderson County until the application file-stamped May 1, 2014.

 However, in my review of the file, I discovered an application for writ of habeas
 corpus that was filed in this court on December 26, 2013, that was not forwarded
 to the Court of Criminal Appeals, and is being forwarded to the Court of Criminal
 Appeals under separate cover.

  SO CERTIFIED this the 16th day of November 2015.

  Janice G. Staples, District Clerk
  500 North Church Street, Room 18
  Palestine, Anderson County, Texas 75801




· Cc:   Nicholas Anthony Connor #1140748
        Polunsky Unit        '
        3872 FM 350 S.
        Livingston, Texas 77351
THE STATE OF TEXAS
COUNTY OF ANDERSON
                                                                            '   .


I, JANICE STAPLES, CLERK OF THE DISTRICT COURT OF ANDERSON
COUNTY,   TEXAS,   DO    HEREBY    CERTIFY   THAT   THE   DOCUMENTS
CONTAINED   IN THIS     RECORD    TO   WHICH THIS   CERTIFICATION      IS
ATTACHED ARE ALL DOCUMENTS SPECIFIED BY THE TEXAS RULE OF
. APPELLATE PROCEDURE 34.5 (A) AND ALL OTHER DOCUMENTS TIMELY
REQUESTED BY A PARTY TO THIS PROCEEDING UNDER TEXAS RULE OF
APPELLATE PROCEDURE 34.5 (B).


GIVEN UNDER MY HAND AND SEAL AT MY OFFICE IN ANDERSON
COUNTY, TEXAS, THIS 16TH DAY OF NOVEMBER, 2015.




                      ~..{_
                                                              J\.''.




SIGNATUREOFCLERK:                                          ,DEPUTY


NAME OF CLERK: JANICE STAPLES

TITLE: DISTRICT CLERK ANDERSON COUNTY




CLERK'S CERTIFICATE